DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thomas.
Thomas (Figs. 1, 2A, and 4; paragraphs [0021], [0023]-[0024], [0032], [0040], [0045], [0054]-[0055], teaches a cooling tower (100) having a top portion (112), a bottom portion opposite the top portion, and a plurality of walls forming an enclosure (110) with the top and bottom portions, air originating from the external environment being pulled into the enclosure by a fan (claim 14) therein to cool the air while in the enclosure, and an electronic controller (170) installed on an inside surface of the enclosure (see Fig. 2A).  The controller being used to adjust the speed of the fan (claim 15) and thus control air flow in the enclosure (claim 1).  See paragraphs [0054]-[0055].  The controller is placed within an upper “compartment” of the enclosure, the compartment having wall members attached to an inside surface of the enclosure (claims 1, 5, and 10).  The controller containing compartment has openings on sides of the controller to allow air to flow into, through and out of the compartment, which will cool the controller (claims 11 and 12).  Paragraph [0024] indicates that the enclosure and the cavities therein can be formed from a single integral piece of material or from multiple pieces of material, which would be attached together by conventional means, such as required by instant claim 13.  Applicant should note that the various internal wall members within the enclosure (110) of the reference apparatus divide the interior space within the enclosure into a plurality of segmented cavities (claims 6 and 7), such as the liquid (and pump (claims 8 and 9)) containing receptacle (120), the evaporative medium receptacle (130), and the upper compartment which serves as the segmented cavity containing the controller (170).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas taken together with Mills.
Thomas (Figs. 1, 2A, and 4; paragraphs [0021], [0023]-[0024], [0032], [0040], [0045], [0054]-[0055] substantially discloses applicant’s invention as recited by instant claims 2 and 3, except for the heat exchanger pad being in the form of an indirect heat exchanger pad, and that the heat exchanger pad is made of HDPE, as recited by instant claim 4.  Thomas (paragraph [0027]) does disclose a direct heat exchanger pad on the left or right side of the cooling tower.  Thomas (paragraph [0024]) also discloses that the cooling tower structure should be made from a suitable plastic or polymer, as it is well known within the art to construct air coolers that use water as a chosen cooling medium from plastics that are less susceptible to corrosion and fouling than device constructed from metals. 
Mills (Fig. 4; col. 1, lines 15-43; col. 3, lines 63-75) discloses a cooling tower similar to that of Thomas, wherein the heat exchanger pad (27) is provided in the form of an indirect, or dry heat exchanger, to overcome the inherent inability of evaporative cooler pads to cool air below its wet bulb temperature.  It would have been obvious for an artisan at the time of the filing of the application, to modify the direct heat exchanger pad of Thomas to an indirect heat exchanger pad, as taught by Mills, since such would overcome the inherent inability of evaporative cooler pads to cool air below its wet bulb temperature.  It would have also been obvious for an artisan at the time of the filing of the application, to construct the overall device, including all internals in contact with water, such as the heat exchanger pads, from a suitable, moldable plastic, such as ABS, as specifically suggested by Thomas, or HDPE, which has similar characteristics to ABS, the well known polymeric materials being resistant to corrosion and to fouling by minerals typically present in water.
6.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 1 above, and further in view of Shelor et al.	
The reference combination as applied to claim 1 above substantially discloses applicant’s invention as recited by instant claims 16 and 17, except for the return air duct having a controlled damper means therein.
Shelor et al (Fig. 2; paragraph [0060]) disclose an air handling and conditioning apparatus for providing a controlled flow of conditioned air to and from a conditioned space, the apparatus including control means for controlling the operation of one or more dampers (120) within a return duct (125) to control the amount and condition of the air taken from and returned to a conditioned space.  It would have been obvious for an artisan at the time of the filing of the application, to modify the means of the primary reference combination as applied to claim 1 above, for controlling air flow to and from the cooling tower thereof, in view of Shelor et al, since Shelor et al provides for well known convenient damper control means to facilitate optimization of the airflow within the apparatus as suggested by the primary reference combination.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Thomas (Figs. 1, 2A, and 4; paragraphs [0021], [0023]-[0024], [0032], [0040], [0045], [0054]-[0055] as applied to claim 1 above substantially discloses applicant’s invention as recited by instant claim 19, except for a specific disclosure of at least one door on a cavity within the device.  Wherein Thomas discloses several electronic (controller, ultrasonic sensor) and mechanical (pump, fan) elements housed within integrated cavities of the enclosure of the device, even though the reference is silent as to the provision of access doors or panels to allow for maintenance of the internal components of the apparatus, it would have been entirely obvious for an artisan at the time of the filing of the application, to provide the device, as taught by Thomas, with various access panels or doors to provide for routine maintenance of the device, since creating a device without access panels or doors would render the device useless when the first internal element required maintenance or replacement.
Allowable Subject Matter
8.	Claims 18 and 20 are allowed for the reasons of record.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments to the claims necessitated the new grounds of rejection.  With regard to the amendments to independent claim 1, applicant removed the requirement that the controller be installed on the inside surface of the cooling tower, in favor of installing the controller on a more broadly recited “enclosure surface”.  Further, the requirement added to independent claim 1 that the controller be configured to “control air flow in the enclosure” necessitated the shift of primary reference teachings to the Thomas reference.
Conclusion
10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/10-22-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776